                    Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                                DATE FILED: 08/01/2019
       UNITED STATES DISTRICT COURT
 -------------------------------------                                  X
 UNITED SOUTHERN
         STATES OFDISTRICT AMERICAOF NEW YORK
        -----------------------------------------------------------x
        In re FANNIE MAE 2008 SECURITIES
      -against-                                                    :              08 Civ. 7831 (PAC)
        LITIGATION                                                 :              09 MD 2013 (PAC)
 STEVEN JUDE                                                       :               No. 15 Cr. 355 (JFK)
                                                                   :              OPINION & ORDER
        -----------------------------------------------------------x
                        Defendant.

 -------------------------------------                                  X
 STEVEN JUDE
       HONORABLE PAUL A. CROTTY, United States District Judge:
              Petitioner,

         -against-                                         BACKGROUND1
                                                                      No. 17 Civ. 5246 (JFK)
 UNITED STATES The early years of this decade saw a boom in home financing which was fueled, among
                   OF  AMERICA
                                                                        OPINION & ORDER
       other things, Respondent.
                     by low interest rates and lax credit conditions. New lending instruments, such as

       subprime mortgages (high credit risk loans) and Alt-A
 -------------------------------------                 X                    mortgages (low-documentation loans)
APPEARANCES
       kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
 FOR THEassumption
          UNITED that STATES     OF would
                          the market AMERICA
                                           continue to rise and that refinancing options would always be
      Jessica Fender
      Jessica     Lonergan
        available in the future. Lending discipline was lacking in the system. Mortgage originators did
      U.S. ATTORNEY'S OFFICE (SONY)
        not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
 FOR STEVEN JUDE
      Prose
        originators sold their loans into the secondary mortgage market, often as securitized packages

JOHN F. known as mortgage-backed
         KEENAN,   United States securities (“MBSs”).Judge:
                                       District        MBS markets grew almost exponentially.

               But then
        Before the      the housing
                     Court          bubble burst. In 2006, the demand
                              are Defendant-Petitioner                for housing
                                                                  Steven    Jude'sdropped abruptly

("Jude")andmotions
            home prices
                     tobegan
                         (1) tovacate,
                                fall. In light
                                            setof the changingorhousing
                                                   aside,               market,
                                                                  correct    hisbanks modified their

sentencelending practicesto
           pursuant       and28
                              became unwilling
                                 U.S.C.        to refinance
                                          § 2255            homeamend
                                                      and (2)    mortgages without
                                                                        his§       refinancing.
                                                                                2255.

For the reasons below, both motions are denied.
           1
            Unless otherwise indicated, all references
                                              I.       cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
                                                       Background
           dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                       1            1
      On March 21, 2016, Jude pled guilty, pursuant to a plea

agreement, to distributing and possessing with intent to

distribute cocaine base in violation of 21 U.S.C. §

841 (b) (1) (C).   On January 31, 2017, the Court sentenced Jude to

72 months' imprisonment to run consecutively with any state

sentence and to be followed by three years' supervised release.

Jude did not appeal his conviction or sentence.

      On July 11, 2017, Jude filed the instant motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

Jude argues that (1) he is not a career offender under the

residual clause;     (2) he was incompetent to stand trial and his

counsel was ineffective for not obtaining a competency

determination;     (3) the Court knew he was incompetent and

suffered from mental illness, but abused its discretion by

failing to have him evaluated to determine his competency, not

allowing the evaluation to go forward once it was ordered, and

not permitting him to withdraw his plea;      (4) "[t]he record is

silent with respect to obtain[ing]      [his] psychiatric records or

hav[ing]    [him] evaluated by a psychiatry[ist] for a competency

determination"; and (5) his counsel was ineffective in failing

to accommodate his visual impairment, failing to explain the

pros and cons of accepting a plea, and failing to obtain a

competency determination.     (Mot. to Vacate at 1-2, ECF No. 52 in

15-cr-355 (filed July 11, 2017)     [hereinafter "Mem."] .)

                                    2
    On May 10, 2018, before the Court had ruled on his initial

motion, Jude filed another§ 2255 motion arguing that (1) his

counsel was ineffective for incorrectly advising him that his

state and federal sentences would run concurrently and (2) his

guilty plea was involuntary, unknowing, and unintelligent

because it was based on his attorney's promise that his state

and federal sentences would run concurrently.    (Mot. to Vacate at

7-10, ECF No. 58 in 15-cr-355 (filed May 10, 2018)    [hereinafter

"Am. Mot."].)

                        II.   Legal Standards

     Because Jude is appearing prose, the Court construes his

submissions liberally and interprets them to raise the strongest

arguments that they suggest. See Triestman v. Fed. Bureau of

Prisons, 470 F. 3d 471, 474 (2d Cir. 2006)   (collecting cases).

     Pursuant to§ 2255, a prisoner sentenced in federal court

"may move the court which imposed the sentence to vacate, set

aside or correct the sentence" if the prisoner claims "that the

sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack." 28 U.S.C. § 2255(a).   Relief under§ 2255 is only

available "for a constitutional error, a lack of jurisdiction in

the sentencing court, or an error of law or fact that

                                 3
constitutes a fundamental defect which inherently results in

complete miscarriage of justice." Graziano v. United States, 83

F.3d 587, 590 (2d Cir. 1996)    (internal quotation marks and

citations omitted).

                             III. Discussion

                      A. Jude's Initial§ 2255 Motion

     The Government argues that the terms of Jude's plea

agreement foreclose his ability to make a§ 2255 motion.      (Mem.

of L. in Opp. to Jude's Mot. to Vacate at 19, ECF No. 57     (filed

Oct. 24, 2017)    [hereinafter "Opp."].)

     "A defendant's knowing and voluntary waiver of the right to

appeal or collaterally attack his conviction and/or sentence is

enforceable." Sanford v. United States, 841 F.3d 578, 580 (2d

Cir. 2016)   (citing Tellado v. United States, 745 F.3d 48   (2d

Cir. 2014); United States v. Gomez-Perez, 215 F.3d 315, 318        (2d

Cir. 2000)).     "While plea agreements are to be applied narrowly

and construed strictly against the government, exceptions to the

presumption of the enforceability of the waiver" occupy a "very

circumscribed" area of Second Circuit jurisprudence. Sanford,

841 F.3d at 580 (internal quotations and citations omitted).

For instance, appellate and collateral attack waivers may be set

aside when a defendant challenges "the constitutionality of the

process by which he waived those rights." Khan v. United States,

No. 07 Cr. 711 (LAP), 2014 WL 2111677, at *6-7    (S.D.N.Y. Apr.

                                   4
28, 2014)   (quoting United States v. Hernandez, 242 F.3d 110,

113-14 (2d Cir. 2001); Gomez-Perez, 215 F.3d at 319); see also

Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192,

195-96 (2d Cir. 2002).   The Second Circuit has recognized such a

constitutional challenge to waivers where (1) the waiver was not

made knowingly, voluntarily, and competently;           (2) the defendant

claims that the plea agreement was entered into without

effective assistance of counsel;        (3) the sentence was imposed

based on constitutionally impermissible factors, such as ethnic,

racial, or other prohibited biases;        (4) the government breached

the plea agreement; and (5) the sentencing court failed to

enunciate any rationale for the defendant's sentence, amounting

to an abdication of judicial responsibility subject to mandamus.

See Hernandez, 242 F.3d at 113-14; Gomez-Perez, 215 F.3d at 319

(collecting cases).

     Here, Jude's plea agreement states that it "is agreed (i)

that defendant will not file a direct appeal; nor bring a

collateral challenge, including but not limited to an

application under [28 U.S.C.   §§   2241 or 2255]; nor seek a

sentence modification pursuant to [18 U.S.C.        §   3582(c)], of any

sentence within or below the Stipulated Guidelines Range of 151

to 188 months' imprisonment." (Plea Agmt. at 6, ECF No. 57-2 in

15-cr-355 (filed Oct. 24, 2017) .)       As the Court sentenced Jude

to 72 months' imprisonment, this provision applies.            Jude has,

                                    5
however, made several arguments that challenge the

constitutionality of the process by which he signed the plea

agreement.   The Court considers each in turn.

        1. Knowingly, Voluntary & Competent Waiver of Rights

     Throughout his submission, Jude makes what the Court

interprets as an argument that his guilty plea is invalid

because, at the time of his plea, he was incapable of

understanding his plea agreement or assisting in his own defense

due to his mental illness.    (Mem. at 15-16, 18.)

     Federal Rule of Criminal Procedure 11 is designed to assist

a district court in determining whether a defendant's guilty

plea conforms with the requirements of due process-that is,

whether the plea is made knowingly and voluntarily. McCarthy v.

United States, 394 U.S. 459, 465-66 (1969); United States v.

Mercado, 349 F.3d 708, 711 (2d Cir. 2003).     "But while Rule 11

imposes strict requirements on what information the district

courts must convey and determine before they accept a plea, it

does 'not        . tell them precisely how to perform this

important task in the great variety of cases that .       . come

before them.'n United States v. Maher, 108 F.3d 1513, 1520-21

(2d Cir. 1997)    (quoting United States v. Saft, 559 F.2d 1073,

1079 (2d Cir. 1977)); see also McCarthy, 394 U.S. at 467 n.20

(stating that the "nature of the inquiry required by Rule 11

must necessarily vary from case to case.n).      "What is essential,

                                   6
however, is that the court determine by some means that the

defendant actually understands the nature of the charges."

United States v. Del Carpio, 63 F. App'x 539, 540 (2d Cir. 2003)

(quoting Maher, 108 F.3d at 1521).   Where, as here, there is an

indication "that defendant is under the influence of any

medication, drug, or intoxicant," the Second Circuit has found

that a strict compliance with Rule 11 makes it "incumbent upon

the district court to explore on the record defendant's ability

to understand the nature and consequences of his decision to

plead guilty." United States v. Rossillo, 853 F.2d 1062, 1066

(1988).   Evidence of some degree of mental illness is, by

itself, insufficient to establish a defendant's incompetency.

United States v. Vamos, 797 F.2d 1146, 1150-51 (2d Cir. 1986)

(citing Hall v. United States, 410 F.2d 653, 658   (4th Cir.

1969)).   Finally, since a defendant's "counsel is well-

positioned to know whether the defendant is able to participate

in his own defense," their belief that defendant was competent

to plead guilty provides "substantial evidence of the

defendant's competence." Del Carpio, 63 F. App'x at 541 (quoting

Vamos, 797 F.2d at 1150).

     At Jude's March 21, 2016 plea hearing, the Court asked Jude

the Rule 11 questions and the following exchange occurred:




                                 7
       THE COURT: Okay.   And have you ever been under the care

       of a doctor or a psychiatrist for mental or emotional

       problems?

       THE DEFENDANT: Yes.

       THE COURT: And that was some while ago, right?

       THE DEFENDANT: Yes.

       THE COURT:   And you don't have any question about his

       ability to plead or his competency, do you, sir?

       [Jude's attorney]: No, your Honor.

(Tr. at 11, ECF No. 27 in 15-cr-355 (filed Apr. 20, 2016)

[hereinafter "Mar. 21 Tr.n] .)    On learning that Jude may have

not taken his psychotropic medication that day, the Court asked

Jude whether he had taken all the medication he needed.        (Id. at

12.)    Jude confirmed that he had.    (Id.)   The Court then, for a

second time, asked Jude's attorney whether there was any issue

about Jude's competency to plead.      (Id.)   His attorney again

confirmed that there was not.    (Id.)    The Court then confirmed

that Jude (1) felt he understood the charges in the indictment

and had discussed the indictment and plea agreement with his

attorney,    (2) understood the ramifications of his plea

agreement, and (3) signed the plea agreement of his own free

will and not by any inducement.       (Id. at 13-21.)   The Court,

thus, conducted precisely the kind of inquiry that satisfies the

explicit requirements of Rule 11 and found Jude competent to

                                   8
enter a plea. Del Carpio, 63 F. App'x at 540-41.       Accordingly,

the Court, finding no reason to reverse its earlier

determination, again finds that Jude was mentally competent at

the time of his plea.

                  2. Effective Assistance of Counsel

     Jude next argues that his attorney was ineffective at the

time of his guilty plea because his attorney failed to (1)

obtain a competency determination,     (2) accommodate his visual

impairment during the plea agreement,       (3) adequately explain the

pros and cons of accepting a plea, and (4) obtain his

psychiatric records.    (Mem. at 16, 28.)

     To allege a successful ineffective assistance of counsel

claim, Jude must show that (1) his "counsel's performance was

unreasonably deficient under prevailing professional standards"

and (2) "but for counsel's unprofessional errors, there exists a

reasonable probability that the result would have been

different"~in this case, that Jude would not have pled guilty

and would have gone to trial. United States v. Torres, 129 F.3d

710, 716 (1997)   (citing Strickland v. Washington, 466 U.S. 668,

687, 694 (1984)); Hill v. Lockhart, 474 U.S. 52, 58-59 (1985).

     As an initial matter, Jude had several different attorneys

over the course of his case.     He was jointly represented by Adam

Perlmutter and Daniel McGuinness from the beginning of the case




                                   9
until just after he pled guilty.     Xavier Donaldson represented

him for the remainder of his case including sentencing.

                       a. Competency Determination

       Jude's first argument is that his attorneys were

ineffective when they failed to obtain a determination of his

mental competency to stand trial.       (Mem. at 16.)

       This argument largely relies on Jude's repeated assertion

that the Court ordered Jude's attorneys to have him evaluated by

an expert to determine his competency.       (Mem. at 14, 15, 21, 23   &


24.)    Mr. Perlmutter then allegedly ordered such a mental

examination, though neither he nor Donaldson followed through.

(Id. at 20, 21, 23.)    Despite this evidentially being Jude's-

though not his attorney's-understanding of the facts at the time

of his sentencing (Tr. at 5-6, ECF No. 50 in 15-cr-355 (filed

Mar. 1, 2017)   [hereinafter "Jan. 31 Tr.n]), the Court can find

no evidence that it ordered or that Jude's attorneys ever

requested such an evaluation.      Indeed, Mr. Perlmutter and Mr.

Donaldson repeatedly assured the Court that was no question as

to Jude competency.    (Mar. 21 Tr. at 11-12; Jan. 31 Tr. at 6.)

Instead, what appears to have happened is that Mr. Perlmutter

requested a psychiatric evaluation, not to determine Jude's

competency, but to make sure Jude was receiving appropriate

treatment while incarcerated.    (Jan. 31 Tr. at 6.)     Since the

Court never ordered that Jude be mentally evaluated to determine

                                   10
his competency, Jude's attorneys' failure to execute and follow

up on such an evaluation cannot be grounds for ineffective

assistance of counsel.

       Construing Jude's submission to make the strongest

arguments it suggests, the Court next considers whether Jude's

attorneys were ineffective for failing to request an mental

evaluation as to his competency.        The Court's above

determination that Jude was competent at the time he pled guilty

forecloses a finding that Jude's attorneys were unreasonably

deficient in reaching the same conclusion. Del Carpio, 63 F.

App'x at 541.    Accordingly, Jude's argument fails.

                  b. Visual Impairment Accommodations

       Jude argues that his attorney was ineffective since,

despite Jude's legal blindness, his attorney failed to make

reasonable accommodations-such as "visual [aids] or Auxiliary

Aids or magnifiers"-when his attorney had him sign his plea

agreement.   (Mem. at 14.)

       As an initial matter, it is not clear to the Court that

being provided with visual aids, auxiliary aids, or magnifiers

would have helped Jude interpret his plea agreement since Jude

has repeatedly asserted that he is illiterate.       (Mem. at 15, 16,

32.)    Even assuming, arguendo, that Jude is not illiterate and

can only read with aids, he has failed to explain how his

attorney's failure to accommodate his visual impairment rendered

                                   11
his counsel's performance deficient under the prevailing

professional standards.     Finally, even if he had presented such

an explanation, Jude's own allocutions under oath and in open

court would undermine it.        During his plea hearing, the Court

asked Jude "Was the plea agreement explained to you and was it

described to you and did you get a chance to read it?" (Mar. 21

Tr. at 16.)    Jude answered "Yes." (Id.)      The Court then asked

Jude several questions to confirm that he understood the details

of the plea agreement and Jude confirmed that he did.       (Id. at

16-20.)   Given that a solemn declaration in open court carries a

strong presumption of veracity, a defendant's statements at a

plea hearing "constitute a formidable barrier to any subsequent

collateral proceedings." Blackledge v. Allison, 431 U.S. 63, 73-

74 (1977); see also United States v. Maher, 108 F.3d 1513, 1530

(2d Cir. 1997)    (same holding).     Accordingly, for the reasons

above and having no cause to doubt the veracity of Jude's

statements at the time of his plea agreement, the Court rejects

Jude's argument that his attorney was ineffective for failing to

accommodate his legal blindness.

          c. Explaining the Pros & Cons of the Plea Agreement

     Jude next argues that his counsel was ineffective because

he failed to explain the pros and cons of accepting his plea

agreement.    (Mem. at 2, 16.)     Jude's submission, however, lacks

any detail addressing how this made his counsel unreasonably

                                     12
deficient under prevailing professional standards, nor does it

state that he would not have pled guilty and would have

proceeded to trial had his counsel fully explained the pros and

cons.    Even if Jude had made such allegations, his own

allocutions made under oath would undermine them.     At Jude's

plea hearing, the Court confirmed that Jude understood pleading

guilty meant there would be no trial of any kind and what rights

and benefits he was waiving by not proceeding to trial.      (Mar. 21

Tr. at 13-16.)    The Court also confirmed that Jude understood

the various provisions of his plea agreement, understood the

guidelines sentence, that he was satisfied with Mr. Perlmutter's

representation, and that he signed the plea agreement of his own

free will.    (Id. at 16-21.)   Given the strong presumption of

veracity such statements are given (Blackledge, 431 U.S. at 73-

74), this indicates to the Court that he fully understood the

pros and cons of his plea agreement at the time he signed it.

Accordingly, this argument that Jude's counsel was ineffective

fails.

              d. Failure to Obtain his Psychiatric Records

        Finally, Jude makes what the Court-construing Jude's prose

submission as making the strongest argument it suggests-

interprets as an argument that his plea agreement was entered

without effective assistance of counsel since Mr. Perlmutter

failed to obtain his past psychiatric records.     (Mem. at 27-34.)

                                   13
     For Jude's argument for ineffective assistance of counsel

to succeed, Jude would have to prove that, had Mr. Perlmutter

obtained these records, there exists a reasonable probability

that his plea agreement would not have proceeded. Torres, 129

F.3d at 716.     As far as the Court can interpret it, Jude's

theory for how this would have happened appears to be that (1)

Mr. Perlmutter would have introduced these records to the Court,

(2) either via Mr. Perlmutter's request or the Court's own

initiative, an expert would have been assigned to examine them,

and (3) the expert would have concluded that Jude would not have

agreed to the plea agreement absent coercion.    (Mem. at 28, 32.)

     The Court does not agree that this course of events would

have been the inevitable result of Mr. Perlmutter obtaining

these records.     First, even assuming that Mr. Perlmutter never

saw these medical records-which show that Jude had a history of

auditory and visual hallucinations, a learning disability, and

various psychological disorders (Mem. at 31-32)-the Court is

unconvinced that had he received them, he would have felt

compelled to request a medical evaluation of Jude's competency.

Mr. Perlmutter-who was, evidentially, aware of some of Jude's

past psychiatric history and his then ongoing psychiatric

treatment-nevertheless twice confirmed at the plea hearing that

there was no question as to Jude's competency.    (Mar. 21 Tr. at

5, 11-12.)     Further, Mr. Donaldson-who was clearly aware of

                                   14
Jude's history with schizophrenia, manic depression, and bipolar

disorder-confirmed at sentencing that there was no question as

to Jude's competency.   (Jude's Sent. Submission at 3, ECF No.     46

in 15-cr-355 (filed Jan. 22, 2017); Jan. 31 Tr. at 6.)     Given

that-as the Court has already observed-evidence of some degree

of mental illness is, by itself, insufficient to establish a

defendant's incompetency (Vamos, 797 F.2d at 1150-51), the Court

is not convinced that these additional medical documents would

have compelled Mr. Perlmutter to request a competency

examination.   Even if they had, however, Jude's theory still

relies on the Court finding it inevitable that a medical

professional would have made a certain, specific conclusion.

The Court cannot and will not do so.    Accordingly, Jude's

argument that his counsel did not provide effective

representation fails.

                        3. Additional Arguments

     As the Court has now found that Jude agreed to the plea

agreement knowingly, voluntarily, competently, and with

effective assistance of counsel, Jude's waiver of§ 2255 relief

stands.   Accordingly, the Court holds that Jude's additional

arguments are waived by the terms of his plea agreement.

               B. Jude's Motion to Amend his§ 2255 Motion

     As previously mentioned, Jude filed an additional§ 2255

motion while his first§ 2255 motion was pending.      Accordingly,

                                 15
the Court construes his second§ 2255 motion as a motion to

amend the first. See Ching v. United States, 298 F.3d 174, 177

(2d Cir. 2002)    ("[W]hen a§ 2255 motion is filed before

adjudication of an initial§ 2255 motion is complete, the

district court should construe the second§ 2255 motion as a

motion to amend the pending§ 2255 motion.n).

        In such an instance, the decision to grant a motion to

amend the original§ 2255 motion is committed to the sound

discretion of the district court which applies the standards of

Federal Rule of Civil Procedure 15(a). Mercado v. Lempke, No.

07-cv-9865 (KMK)(PED), 2009 WL 2482127, at *5 (S.D.N.Y. Aug. 13,

2009)    (citing Ching, 298 F.3d at 180); Littlejohn v. Artuz, 271

F. 3d 360, 363 (2d Cir. 2001)   ("Given that motions to amend are

not successive habeas petitions, the standard for granting or

denying a motion to amend is thus governed byn Rule 15(a))).

Under Rule 15(a), leave to amend is to "be freely given when

justice so requires.n Thompson v. United States, 16-cv-3468

(AJN), 2018 WL 327249, at *6 (S.D.N.Y. Jan. 3, 2018)      (quoting

Jones v. N.Y. State Div. of Military    &   Naval Affairs, 166 F.3d

45, 50 (2d Cir. 1999)).     However, "motions to amend should

generally be denied in instances of futility, undue delay, bad

faith or dilatory motive, repeated failure to cure deficiencies

by amendments previously allowed, or undue prejudice to the non-




                                  16
moving party." Id.    (quoting Burch v. Pioneer Credit Recovery,

Inc., 551 F.3d 122, 126 (2d Cir. 2008)).

     The Government argues that the Court should deny Jude's

motion to amend as (1) it is untimely and, thus, futile and (2)

it lacks merit.    (Gov.' s Resp. at 4, 6, ECF No. 60    (filed May 3,

2019)) .

                                 1. Timeliness

      The Government first argues that that Jude's motion to

amend should be barred as futile because it was untimely and

neither of the avenues through which it might be cons_idered

timely is applicable.    (Id. at 6-8.)

      28 U.S.C. § 2255(f) imposes a statute of limitations on

§ 2255 motions of one year from the latest of four different

dates.     Since Jude has not argued that any of the other three

dates are applicable-and the Court does not find them to be-the

only relevant date that triggers the running of the clock in

this case is "the date on which the judgment of conviction

becomes final." 28 U.S.C.    §   2255(f) (1).   Where, as here, a

petitioner did not file an appeal of his federal criminal

judgment, the date on which that judgment becomes final is "when

the time for filing a direct appeal expires." Moshier v. United

States, 402 F.3d 116, 118 (2d Cir. 2005).         The judgment of

conviction in this case was entered on January 31, 2017        (ECF No.

49 in 15-cr-355) meaning Jude's time to file a direct appeal

                                     17
expired on February 14, 2017. Fed. R. App. P. 4 (b) (1) (A).    Jude,

thus, had until February 14, 2018 to file a timely response.

Jude's initial§ 2255 motion, filed on July 11, 2017, was

timely.    However, his motion to amend-which, confusingly, is

dated April 31, 2018-is presumptively not.     This, however, does

not end the Court's inquiry as Jude's motion could still be

considered timely if (1) it relates back to any of the claims in

his original petition or (2) the Court grants a time extension.

Ching, 298 F.3d at 181; Green v. United States, 260 F.3d 78, 82-

83 (2d Cir. 2001).

                        a. Relate Back Doctrine

     Under Rule 15(c), an otherwise untimely amendment may,

nevertheless, be timely if it "relates back" to the original

habeas motion. Ching, 298 F.3d at 181.     "An amendment to a

pleading relates back to the date of the original pleading when

the amendment asserts a claim or defense that arose out of the

conduct, transaction, or occurrence set out-or attempted to be

set out-in the original pleading." Fed. R. Civ. P. 15(c) (1).      A

claim or defense does not, however, relate back "merely because

proposed claims concern the same trial, or the same events

presented or occurring therein, as existing claims." Soler v.

United States, No. 10 Civ. 4342   (RJH)   (MHD), 2010 WL 5173858, at

*4 (S.D.N.Y. Dec. 20, 2010)   (citing Mayle v. Felix, 545 U.S.

644, 662   (2005)); Reiter v. United States, 371 F. Supp. 2d 417,

                                  18
423 (S.D.N.Y. 2005)   ("[I]t is not sufficient for an untimely

amendment merely to assert the same general type of legal claim

as in the original§ 2255 motionu).       Rather, "the claims added

by amendment [must] arise from the same core facts as the timely

filed claims, and not when the new claims depend on events

separate both in time and type from the originally raised

episodes.u Mayle, 545 U.S. at 657.

     Here, Jude's motion to amend seeks to add arguments that

(1) his plea was involuntary, unknowing, and unintelligent since

it was induced by his counsel's promise that his state and

federal sentences would run concurrently and (2) his counsel was

ineffective for advising him that his state and federal

sentences would be concurrent and then failing to ensure that

promise was carried out.   (Am.   Mot. at 3-6.)   Jude's counsel's

promise that his state and federal sentence would run

concurrently was never mentioned and does not arise out the same

"core factsu as any of the arguments in his original submission.

Though Jude's original submission did allege that his plea was

made involuntarily and unknowingly and that his counsel provided

ineffective assistance, these.similarities-without more-are

insufficient for the claims to relate back. Ozsusamlar v. United

States, Nos. 10-cv-6655 (KMW)     (HBP), 02-cr-763 (KMW), 2013 WL

4623648, at *4   (S.D.N.Y. Aug. 29, 2013)   (citing Veal v. United

States, No. 01 Civ. 8033 (SCR), 2007 WL 3146925, at *5 (S.D.N.Y.

                                   19
Oct. 9, 2007)).      Accordingly, Jude's motion to amend does not

relate back to his original submission and cannot be deemed

"timely" on that basis.

                              b. Time Extension

        Though a district court may grant an extension of time to

file a§ 2255 motion, it may do so "only if (1) the moving party

requests the extension upon or after filing an actual 2255

motion and (2)      'rare and exceptional' circumstances warrant

equitably tolling the limitations period." Green, 260 F.3d at

82-83    (quoting Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir.

2000)) .

        Here,   Jude has not requested an extension, nor has he

detailed any exceptional circumstances that would warrant one.

Accordingly, the Court shall not grant an extension.       Jude's

motion to amend is, thus, untimely and the Court denies it as

futile.

                                   2. Merits

        As the Court has denied Jude's motion to amend as futile,

it declines to assess the motion on its merits.

                                Conclusion

        For the reasons stated above, Jude's motions to (1) vacate

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255

and (2)    amend his§ 2255 motion are both DENIED.




                                    20
     The Court declines to issue a certificate of appealability

because Jude has not made a "substantial showing of the denial

of a constitutional right." 28 U.S.C.    §   2253(c) (2); Krantz v.

United States, 224 F.3d 125, 127   (2d Cir. 2000).     Further, the

Court certifies, pursuant to 28 U.S.C. § 1915(a) (3), that any

appeal from this Order would not be taken in good faith. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


     The Clerk of Court is respectfully directed to terminate

the motions docketed (1)   in No. 15 Cr. 355 at ECF Nos. 52 and

58, and (2) in No. 17 Civ. 5246 at ECF No. 4.       The Clerk of

Court is further directed to close No. 17 Civ. 5246.

SO ORDERED.

Dated:    New York, New York
          August / , 2019
                                cfai-¼J 1 ~  JohF.Keenan
                                      United States District Judge




                                 21
